Exhibit 10.4.




QUESTAR CORPORATION

LONG-TERM STOCK INCENTIVE PLAN

(As Amended and Restated Effective August 7, 2007)




Section 1.

Purpose

The Questar Corporation Long-Term Stock Incentive Plan (the “Plan”) is designed
to encourage directors, officers and employees of and consultants to Questar
Corporation and its affiliated companies (the “Company”) to acquire a
proprietary interest in the Company, to generate an increased incentive to
contribute to the Company’s future growth and success, and to enhance the
Company’s ability to attract and retain talented individuals to serve the
Company.  Accordingly, the Company, during the term of this Plan, may grant
incentive stock options, nonqualified stock options, stock appreciation rights,
restricted stock, performance shares, and other awards valued in whole or in
part by reference to the Company’s stock.  Any awards granted to a nonemployee
director shall be solely to compensate such person for service to the Company as
a nonemployee director.

Section 2.

Definitions

“Affiliate” shall mean any business entity to the extent that the Company would
be deemed an “eligible issuer of service recipient stock” to the service
providers of such entity, as determined pursuant to Treasury Regulation Section
1.409A-1(b)(5)(iii)(E).

“Award” shall mean a grant or award under Section 7 through 11, inclusive, of
the Plan, as evidenced in a written or electronic document delivered to a
Participant as provided in Section 13(b).

“Award Agreement” shall mean a written or electronic agreement between a
Participant and the Company that sets forth the terms of the Award.

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean the Management Performance Committee of the Board of
Directors.

“Common Stock” or “Stock” shall mean the Common Stock, no par value, of the
Company.

“Company” shall mean Questar Corporation.

“Covered Participant” shall mean a Participant who is a covered employee as
defined in Section 162(m)(3) of the Code and the regulations promulgated
pursuant to it or who the Committee believes will be such a covered employee for
a Performance Period, and who the Committee believes will have remuneration in
excess of $1 million for the Performance Period, as provided in Section 162(m)
of the Code.

“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive amounts due the
Participant in the event of the Participant’s death.  In the absence of an
effective designation by the Participant, Designated Beneficiary shall mean the
Participant’s beneficiary designated under the Questar Corporation




Employee Investment Plan, if any, or, if none, the Participant’s beneficiary
under the Company’s Basic Life Insurance Plan, if any, or, if none, the
Participant’s estate.




1




“Disability” shall mean permanent and total disability within the meaning of
Section 105(d)(4) of the Code.

“Employee” shall mean any officer or employee of the Employer.

“Employer” shall mean the Company and any Affiliate.

“Fair Market Value” shall mean the regular closing benchmark price of the
Company’s Common Stock reported on the New York Stock Exchange on the date in
question, or, if the Common  Stock shall not have been traded on such date, the
closing price on the next preceding day on which a sale occurred.

“Family Member” shall mean the Participant’s spouse, children, grandchildren,
parents, siblings, nieces and nephews.

“Fiscal Year” shall mean the fiscal year of the Company.

“Incentive Stock Option” shall mean a stock option granted under Section 7 that
is intended to meet the requirements of Section 422 of the Code.

“Nonemployee Director” shall mean a member of the Board who is not an Employee
and who satisfies the requirements of Rule 16b-3(b)(3) promulgated under the
Securities and Exchange Act of 1934 or any successor provision.

“Nonqualified Stock Option” shall mean a stock option granted under Section 7
that is not intended to be an Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.

“Participant” shall mean an Employee, Nonemployee Director, or consultant to
whom an Award is granted under this Plan.

“Payment Value” shall mean the dollar amount assigned to a Performance Share
which shall be equal to the Fair Market Value of the Common Stock on the day of
the Committee’s determination under Section 9(c) with respect to the applicable
Performance Period.

“Performance Goals” shall mean the objectives established by the Committee for a
Performance Period pursuant to Section 12, for the purpose of determining the
extent to which Performance Shares that have been contingently awarded for such
Period are earned.

“Performance Period” or “Period” shall mean the period of years selected by the
Committee during which the performance is measured for the purpose of
determining the extent to which an Award of Performance Shares has been earned.

“Performance Share” shall mean an Award granted pursuant to Section 9 of the
Plan expressed as a share of Common Stock.

“Restricted Period” shall mean the period of years selected by the Committee
during which a grant of Restricted Stock or Restricted Stock Units may be
forfeited to the Company.

“Restricted Stock” shall mean shares of Common Stock contingently granted to a
Participant under Section 10 of the Plan.

“Restricted Stock Unit” shall mean a fixed or variable dollar denominated unit
contingently awarded under Section 10 of the Plan.

“Right” shall mean a Stock Appreciation Right granted under Section 8.

2




“Stock Unit Award” shall mean an Award of Common Stock or units granted under
Section 11.




“Termination of Service” shall mean the date on which a Participant shall cease
to serve as an Employee, Nonemployee Director, or consultant for any reason.

Section 3.

Administration

The Plan shall be administered by the Committee, unless such administration is
delegated in whole or in part in accordance with the provisions below or unless
otherwise determined by the Board. All references in the Plan to the Committee
shall include such designee or other individual or administrative body
(including the full Board) that has responsibility, in whole or in part, for the
administration of the Plan. The Committee shall have sole and complete authority
to adopt, alter and repeal administrative rules, guidelines and practices
governing the operation of the Plan, and to interpret the terms and provisions
of the Plan.  The Committee’s decisions shall be binding upon all persons,
including the Company, stockholders, an Employer, Employees, Nonemployee
Director, Participants, Designated Beneficiaries, and Family Members.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement entered into hereunder in the
manner and to the extent it shall deem expedient and it shall be the sole and
final judge of such expediency.  No member of the Committee shall be liable for
any action or determination made in good faith.

The Committee or the Board may, from time to time, delegate to specified
officers of the Company the power and authority to grant Awards under the Plan
to specified groups of Employees, consultants and Non-Employee Directors,
subject to such restrictions and conditions as the Committee or the Board, in
their sole discretion, may impose.  The delegation shall be as broad or as
narrow and extend for such period as the Committee or the Board shall determine.
 Notwithstanding the foregoing, the power and authority to grant Awards to any
Employee or consultant or Non-Employee Director who is covered by Section 16(b)
of the Exchange Act shall not be delegated by the Committee or the Board.  In
addition, all actions to be taken by the Committee under this Plan, insofar as
such actions affect compliance with Section 162(m) of the Code, shall be limited
to those members of the Board who are Nonemployee Directors and who are outside
directors under Section 162(m).

Section 4.

Eligibility

Awards may only be granted to directors, officers and employees of or
consultants to the Company or any Affiliate who have the capacity to contribute
to the success of the Company.  When selecting Participants and making Awards,
the Committee may consider such factors as the Participant’s functions and
responsibilities and the Participant’s past, present and future contributions to
the Company’s profitability and growth.

Nothing contained in the Plan or in any individual agreement pursuant to the
terms of the Plan shall confer upon any Participant any right to continue in the
employment or service of the Company or to limit in any respect the right of the
Company to terminate the Participant’s employment or service at any time and for
any reason.

Section 5.

Maximum Amount Available for Awards and Maximum Award

Of the total number of shares of Common Stock approved by the stockholders in
March, 2001, there are 10,312,768 shares of Common Stock available for issuance
under this Plan as of June 30, 2007 (taking into account the 2 for 1 Common
Stock split that occurred on June 18, 2007).  Shares of Common Stock may be made
available from the authorized but unissued shares of the Company or from

3

shares reacquired by the Company, including shares purchased in the open market.
 In the event that an Option or Right expires or is terminated unexercised as to
any shares of Common Stock covered thereby, or any Award in respect of shares is
forfeited for any reason under the Plan, such shares, to the extent not
precluded by applicable law or regulation, shall be again available for Awards
pursuant to the Plan.

In the event that the Committee shall determine that any stock dividend,
extraordi­nary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below fair
market value or other similar corporate event affects the Common Stock such that
an adjustment is required in order to preserve the benefits or potential
benefits intended to be made available under this Plan, then the Committee, in
its sole discretion, may take action.  The Committee may adjust any or all of
the number and kind of shares that thereafter may be awarded or optioned and
sold or made the subject of Rights under the Plan, the number and kind of shares
subject to outstanding Options and other Awards, and the grant, exercise or
conversion price with respect to any of the foregoing and/or, if deemed
appropriate, make provision for a cash payment to a Participant or a person who
has an outstanding Option or other Award.  




There is a maximum of 1,000,000 shares that can be the subject of Awards granted
to any single Participant in any given fiscal year.

There is a maximum of 1,200,000 shares that can be the subject of Incentive
Stock Options in any given fiscal year.  There is also a maximum of 2,000,000
shares that can be used for purposes other than options.




Section 6.

Termination of Service

In the event of a Participant’s Termination of Service, the Participant’s right
to exercise an Option or receive any Award shall be determined by the Committee
and provided in the Award Agreement subject to the general requirement that
Incentive Stock Options cannot be exercised as an Incentive Stock Option for
longer than three months after retirement or 12 months after death or
Disability.

Section 7.

Stock Options

Grant.  Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the individuals to whom Options shall be
granted, the number of shares to be covered by each Option, the option price
therefore and the conditions and limitations, applicable to the exercise of the
Option.  The Committee shall have the authority to grant Incentive Stock
Options, Nonqualified Stock Options, or both types of Options.

Special Rules, Incentive Stock Options.  In the case of Incentive Stock Options,
the terms and conditions of such grants shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code and any implementing
regulations.  Incentive Stock Options shall not be granted to Participants who
are not employees of the Company or its subsidiaries.  The aggregate Fair Market
Value of Common Stock for which any Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year under the Plan or any
other Plan of the Company or any subsidiary shall not exceed $100,000.  To the
extent the Fair Market Value of the shares of Common Stock attributable to
Incentive Stock Options first exercisable in any calendar year exceeds $100,000,
the Option shall be treated as a Nonqualified Stock Option.

4

Option Price.  The Committee shall establish the option price at the time each
Option is granted, which price shall not be less than 100 percent of the Fair
Market Value of the Common Stock on the date of grant.

Exercise.  Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee, in its sole discretion, may specify in
the applicable Award or thereafter; provided, however, that in no event may any
Option granted hereunder be exercisable earlier than six months after the date
of such grant or after the expiration of ten years from the date of such grant.
 The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any conditions relating to the
application of federal or state securities laws, as it may deem necessary or
advisable.

No shares shall be delivered pursuant to any exercise of an Option until payment
in full of the option price is received by the Company.  Such payment may be
made in cash, or its equivalent, or, if and to the extent permitted by the
Committee, by exchanging shares of Common Stock owned by the Participant (that
are not the subject of any pledge or other security interest), or by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Common Stock so tendered
to the Company, valued as of the date of such tender, is at least equal to such
option price.  A Participant may tender shares of Common Stock by actual
delivery or by attestation.

The Committee may, in accordance with Section 409A of the Code, provide one or
more means to enable Participants and the Company to defer delivery of shares of
Common Stock upon exercise of an Option on such terms and conditions as the
Committee may determine, including by way of example the manner and timing of
making a deferral election, the treatment of dividends paid on shares of Common
Stock during the deferral period and the permitted distribution dates on events.




Transferability.  Participants are allowed to transfer vested Nonqualified Stock
Options to Family Members of family trusts, provided that such options were
granted as of and after February 10, 1998 and provided that such transfers are
made and transferred Options are exercised in accordance with procedural rules
adopted by the Committee.




Section 8.

Stock Appreciation Rights

The Committee may, with sole and complete authority, grant Rights in tandem with
an Option.  Rights shall not be exercisable earlier than six months after grant,
shall not be exercisable after the expiration of ten years from the date of
grant and shall have an exercise price of not less than 100 percent of the Fair
Market Value of the Common Stock on the date of grant.

A Right shall entitle the Participant to receive from the Company an amount
equal to the excess of the Fair Market Value of a share of Common Stock on the
exercise of the Right over the grant thereof.  The Committee shall determine
whether such Right shall be settled in cash, shares of Common Stock or a
combination of cash and shares of Common Stock.

Section 9.

Performance Shares

The Committee shall have sole and complete authority to determine the
Participants who shall receive Performance Shares and the number of such shares
for each Performance Period and to determine the duration of each Performance
Period and the value of each Performance Share.  There

5

may be more than one Performance Period in existence at any one time, and the
duration of Performance Periods may differ from each other.

Once the Committee decides to use Performance Shares, it shall establish
Performance Goals for each Period on the basis of criteria selected by it.  Any
Performance Goals for Covered Participants shall be set and measured under the
provisions of Section 12.

As soon as practicable after the end of a Performance Period, the Committee
shall determine the number of Performance Shares that have been earned on the
basis of performance in relation to the established Performance Goals.  Payment
Values of earned Performance Shares shall be distributed to the Participant in
accordance with the Award Agreement covering such Performance Shares, which
document shall contain payment terms that comply with Section 409A of the Code.
The Committee shall determine whether Payment Values are to be distributed in
the form of cash and/or shares of Common Stock.  Any Payment Values payable for
Covered Participants shall be determined under the provisions of Section 12.  

Section 10.

Restricted Stock and Restricted Stock Units

Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom shares of Restricted
Stock and Restricted Stock Units shall be granted, the number of shares of
Restricted Stock and the number of Restricted Stock Units to be granted to each
Participant, the duration of the Restricted Period during which and the
conditions under which the Restricted Stock and Restricted Stock Units may be
forfeited to the Company, and the other terms and conditions of such Awards.

Shares of Restricted Stock and Restricted Stock Units may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as herein provided, during
the Restricted Period.  At the expiration of the Restricted Period, the Company
shall deliver shares of Common Stock to the Participant or the Participant’s
legal representative or otherwise make payment under the Award.  Payment for
Restricted Stock Units shall be made by the Company in cash and/or shares of
Common Stock, as determined at the sole discretion of the Committee.

Section 11.

Other Stock Based Awards

In addition to granting Options, Rights, Performance Shares, Restricted Stock,
and Restricted Stock Units, the Committee shall have authority to grant Stock
Unit Awards to Participants that can be in the form of Common Stock or units,
the value of which is based, in whole or in part, on the value of Common Stock.
 Subject to the provisions of the Plan, Stock Unit Awards shall be subject to
such terms, restrictions, conditions, vesting requirements and Code Section 409A
compliant payment rules as the Committee may determine in its sole and complete
discretion at the time of grant.

Any shares of Common Stock that are part of a Stock Unit Award may not be
assigned, sold, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued or, if later, the date provided by the Committee
at the time of grant of the Stock Unit Award.

Stock Unit Awards shall specify whether the Participant is required to pay cash
in conjunction with such Award, provided, however, that the Participant shall be
required to pay at least 50 percent of the Fair Market Value of any Common Stock
purchased in connection with a Stock Unit Award, with such Fair Market Value
calculated on the date the Award is granted.

6

Stock Unit Awards may relate in whole or in part to certain performance criteria
established by the Committee at the time of grant.  Stock Unit Awards may
provide for deferred payment schedules in accordance with Section 409A of the
Code and/or vesting over a specified period of employment.  In such
circumstances as the Committee may deem advisable, the Committee may waive or
otherwise remove, in whole or in part, any restriction or limitation to which a
Stock Unit Award was made subject at the time of grant.

In the sole and complete discretion of the Committee, an Award, whether made as
a Stock Unit Award under this Section 11 or as an Award granted pursuant to
Sections 7 through 10, may provide the Participant with dividends or dividend
equivalents (payable on a current or deferred basis) and cash payments in lieu
of or in addition to an Award; provided, however, that all such dividends or
dividend equivalents or cash payments shall comply with Section 409A of the
Code.

Section 12.

Special Provisions, Covered Participants

Awards subject to Performance Goals for Covered Participants under this Plan
shall be governed by the conditions of this Section in addition to other
applicable provisions of the Plan.

All Performance Goals relating to Covered Participants for a relevant
Performance Period shall be established by the Committee by such date as is
permitted under Section 162(m) of the Code.  Performance Goals may include
alternate and multiple goals and may be based on one or more business and or
financial criteria.  In establishing the Performance Goals for the Performance
Period, the Committee may include one or any combination of the following
criteria in either absolute or relative terms, for the Company or any business
unit within it:  (a) total shareholder return; (b) return on assets, equity,
capital or investment; (c) pre-tax or after-tax profit levels including earnings
per share; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; net operating profits after tax; net income; (d)
cash flow and cash flow return on investment; (e) economic value added and
economic profit; (f) growth in earnings per share; (g) levels of operating
expense or other expense items as reported on the income statement, including
operating and maintenance expense; (h) measures of customer satisfaction and
customer service as surveyed; (i) reserve growth, production growth or ratio of
reserves to production; (j) efficiency measures such as throughput or production
increases; and (k) revenue and return on revenue.

Performance Goals must be objective and must satisfy third party objectivity
standards under Section 162(m) of the Code and regulations promulgated pursuant
to it.  The Award and payment of any Award under this Plan to a Covered
Participant with respect to a relevant Performance Period shall be contingent
upon the attainment of the Performance Goals that are specified in advance by
the Committee.  The Committee shall certify in writing prior to approval of any
such Award that such applicable Performance Goals relating to the Award are
satisfied.  (Approved minutes of the Committee may be used for this purpose.)

The maximum Award that may be paid to any Covered Participant under the Plan
pursuant to Sections 9, 11 and 12 for any Performance Period shall be $2
million, if paid in cash, or 400,000 shares of Stock, if paid in Stock.

Section 13.

General Provisions

Withholding.  The Employer shall have the right to deduct from all amounts paid
to a Participant in cash any taxes required by law to be withheld in respect of
Awards under this Plan.  In the case of payments of Awards in the form of Common
Stock, the committee shall require the Participant to pay to

7

the Employer the amount of any taxes required to be withheld with respect to
such Common Stock, or, in lieu thereof, the Employer shall have the right to
retain (or the Participant may be offered the opportunity to elect to tender)
the number of shares of Common Stock whose Fair Market Value equals the amount
required to be withheld.

Awards.  Each Award shall be evidenced in a written or electronic document
delivered to the Participant that shall specify the terms and conditions and any
rules applicable to such Award.

Nontransferability.  Except as provided in Section 7(f), no Award shall be
assignable or transferable, and no right or interest of any Participant shall be
subject to any lien, obligation or liability of the Participant, except by will
or the laws of descent and distribution.

No Rights as Stockholder.  Subject to the provisions of the applicable Award, no
Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed under the Plan
until becoming the holder of such shares.  Notwithstanding the foregoing, in
connection with each grant of Restricted Stock hereunder, the applicable Award
shall specify if and to what extent the Participant shall not be entitled to the
rights of a stockholder in respect of such Restricted Stock.

Construction of the Plan.  The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined solely in accordance with the
laws of Utah.

Effective Date.  This amendment and restatement shall be effective as of August
7, 2007 and shall (i) replace the amended and restated Plan document that was
effective on March 1, 2001 (which was approved subsequently by the stockholders
of the Company), and (ii) incorporate any amendments subsequent thereto.  For
avoidance of doubt, the terms of this Plan document take into account the 2 for
1 Common Stock split that occurred on June 18, 2007.

Duration of Plan.  The Plan, as amended and restated, shall terminate on
February 28, 2011, unless the term is extended with approval of the Company’s
shareholders.

Amendment of Plan.  The Board of Directors may amend, suspend or terminate the
Plan or any portion thereof at any time, provided that no amendment shall be
made without stockholder approval if such approval is necessary to comply with
any tax or legal requirement.

Amendment of Award.  The Committee may amend, modify or terminate any
outstanding Award with the Participant’s consent at any time prior to payment or
exercise in any manner not inconsistent with the terms of the Plan, including
without limitation, to change the date or dates as of which an Option or Right
becomes exercisable; a Performance Share is deemed earned; Restricted Stock
becomes nonforfeitable; or to cancel and reissue an Award under such different
terms and conditions as it determines appropriate.

Repricing.  Except for adjustments pursuant to Section 5, the per share price
for any outstanding Option or Right granted under terms of the Plan may not be
decreased after the dates on which such Option or Right was granted.
 Participants do not have the ability to surrender an outstanding Option or
Right as consideration for the grant of a new Option or Right with a lower
price.

8

409A.  It is the intention of the Company that Awards under this Plan not be
subject to the additional tax imposed pursuant to Section 409A of the Code, and
the provisions of this Plan and of Awards issued hereunder shall be construed
and administered in accordance with such intent. To the extent Awards issued
after the effective date of this restatement could become subject to Code
Section 409A, the Company may, without Participant consent and in such manner as
it deems appropriate or desirable, amend or modify any Award or delay the
payment under any such Award to the minimum extent necessary to meet the
requirements of Code Section 409A.

Section 14.

Change of Control

In the event of a Change of Control of the Company, all Options, Restricted
Stock, and other Awards granted under the Plan shall vest immediately.

A Change in Control of the Company shall be deemed to have occurred if (i) any
“person” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act’)) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, is
or becomes the beneficial owner (as such term is used in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 25 percent or more of
the combined voting power of the Company; or (ii) the following individuals
cease for any reason to constitute a majority of the number of directors then
serving:  individuals who, as of May 19, 1998, constitute the Company’s Board of
Directors and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on May 19, 1998, or whose appointment, election
or nomination for election was previously so approved or recommended; or (iii)
the Company’s stockholders approve a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60 percent of
the combined voting power of the voting securities of which are owned by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.  A Change in Control,
however, shall not be considered to have occurred until all conditions precedent
to the transaction, including but not limited to, all required regulatory
approvals have been obtained.







9

Executed on the date set forth below to be effective for all purposes as set
forth herein.




QUESTAR CORPORATION

Plan Sponsor




__________________________________

By:

Keith O. Rattie

Chairman, President & CEO

Date:______________________________



















































































































10



